 FRANKS FLOWER EXPRESS149Franks Flower Express and Transportation EmployeesAssociation,a/w District2,MEBA, AMO, AFL-CIO. Case 15-CA-5377July 16, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS ANDKENNEDYOn January 27, 1975, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.Contrary to our dissenting colleague, we find nobasis forreversingthe Administrative Law Judge'sdenial of the Respondent's motion for a continuance,requested because of theillness ofits principal attor-ney, George Duncan. The record shows that the firmof which Mr. Duncan is a member was aware, nolater than October 18, that Mr. Duncan would beunable to participate at the trial, then scheduled forOctober 21. On that latter date, the AdministrativeLaw Judge granted the Respondent's motion for a 2-day continuance, until October 23, to prepare itscase.When the hearing resumed, on October 23, ajunior member of Mr. Duncan's firmrequested a fur-ther continuance, which was denied. The Respon-dent has excepted to this ruling, arguing that the Ad-ministrative Law Judge "effectively denied the rightof Respondent to counsel of his own choice," andrequesting that the matter be remanded in order thatitbe "given the opportunity to put onhis case inchief."It is well settled that the granting or denial of acontinuanceis a mattercommitted to the discretionof the Administrative Law Judge and such decisionwill not be reversed in theabsenceof a showing ofabuse. We find no such abusein this case.Obviously,theAdministrative Law Judge concluded, and wefind, that the 5-day notice was sufficient time for thefirmrepresentingthe Respondent to arrange for sub-stitute counsel, and the Respondent does not allegethat the attorney who tried the case did not havesufficient time within which to familiarize himselfwith the pleadings, or to consult with either Mr.Duncan or the Respondent. Nor-with regard to theconduct of the trial-does the Respondent specifical-ly deny the Administrative Law Judge's finding that"each party was afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses,to argue orally on the record, and to submit proposedfindings of fact and conclusions." And there is nosuggestion that the allegations raised were not firmlyjoined by the Respondent and its counsel. For, in-deed, this was neither a complicated nor lengthy pro-ceeding: During the trial, which lasted one-half day,the General Counsel presented five witnesses and theRespondent one.Moreover, before closing the hearing, the Admin-istrativeLaw Judge granted the Respondent addi-tional time, until November 4, within which to show"good cause" why it should be permitted to deposeother witnesses, even though the Respondent and itsprincipal counsel had ample time (42 days) beforethe trial to arrange for their appearance.Thereafter, on November 4, Respondent filed amotion for continuance in which it alleged that thetestimony of its witnesses was essential and that adenial of its motion to depose such witnesses woulddeprive Respondent of administrative due process.Respondent further stated that the hearing was post-poned from October 21 until October 23 because ofthe illness of counsel. Respondent didnotallege thatthe failure of Duncan to appear in any way preju-diced Respondent's ability to defend itself at thehearing. In our view, Respondent's failure to indicatein its motion in what way, if any, it was handicappedby the substitution of another member of the firm ascounsel vitiates its due process argument. Indeed, thedissent cites only a few instances of limited importand ambiguous nature as evidence of Respondentcounsel's alleged lack of opportunity to familiarizehimself with the case. For example, Crawford's state-ments concerning Respondent's refusal to admit theUnion's status as a labor organization may not evenhave meant that he was unfamiliar with the case, but,rather, that, although he did not agree with Duncan,he felt bound to the latter's position on the issue.Other exchanges relied on by our dissenting col-league involve purely procedural matters of little orno consequence in relationship to Crawford's knowl-edge of substantiveissues inthe case, such as thenumber of exhibits that must be proffered.On November 12, the proceeding was closed uponthe Respondent's failure to show its case had beenprejudiced and to substantiate legitimate reasons foritswitnesses'absence from the hearing.'1We and our dissenting colleague find no merit in the exception taken tothis latter ruling.219 NLRB No. 28 150DECISIONSOF NATIONALLABOR RELATIONS BOARDThe dissent argues that Respondent was entitled tothe services of the attorney of its choice, citingGreatLakes Screw Corporation v. N. L. R. B.;2 Mississippi Val-ley Structural Steel Company v. N. L. R.B.;3andSmith-Weik Machinery Corp. v. Murdock Machine and Engi-neering Co.4We find those cases inapposite. InMis-sissippiValleythe unfair labor practice charges werebased on preelection misconduct, and counsel whohad handled the representation case and was theonly attorney conversant with the alleged miscon-duct was ill and unable to appear at the unfair laborpractice hearing. The instant case, however, does notinvolve any such prior proceeding and Respondentdid not even allege in its November 4 motion forcontinuance that Duncan was the only attorney fa-miliar with the fact and issues of the case.InGreat Lakes Screw Corporationthe Trial Exam-iner,midway through a 23-day hearing, excluded aparty'sattorney for contemptuous conduct. Thecourt of appeals denied enforcement of the Board'ssubsequent order, finding that the Board did not ade-quately specify its grounds for finding counsel's con-duct contemptuous and that in fact the misconductdid not constitute contempt.InSmith-Weik,principal counsel for the defendantbecame ill shortly before the trial began and the dis-trict court judge refused to grant a continuance. Thecourt of appeals concluded that the refusal to grantthe continuance was error, finding that the case wascomplicated, principal counsel was ill, local counselwas relatively unprepared, and the time for continu-ance was short. In discussing the facts of the case, thecourt further noted that numerous depositions hadbeen taken in the case and that local counsel did nothave copies of all of them. The instant case, however,isnot particularly complex and Respondent hasfailed to show that Duncan possessed any relevantinformation not available to Crawford.We agree that a respondent in an unfair laborpractice proceeding is entitled to its choice of repre-sentative. In this case, however, Respondent did notallegeat the hearing or in its motion for continuancethat it was denied this right. Moreover, Respondentwas granted the original continuance it requested,and was represented at the hearing by a member ofDuncan's firm, who may be presumed to haveknowledge of theissues asframed by the pleadings,'and who was afforded, and took advantage of, theopportunity to cross-examine the General Counsel'switnesses and to present a defense.2 409 F.2d 375 (C.A. 7, 1969).' 145 F.2d 664 (C.A. 8, 1944).° 423 F.2d 842(C.A. 5, 1970).S In this connection,we note that Respondent was put on notice of theneed to prepare for the hearing by the Regional Director's denial of theOctober 18 request for a postponementTo be sure, the Respondent would prefer to havethe "opportunity" to retry its "case in chief" and,perhaps, present additional testimony, but the ad-ministration of justice requires an end to litigation atsome point. And, finding no abuse of discretion bythe Administrative Law Judge in the circumstancesof this case, we are satisfied that the Respondent hashad its day in court.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent FranksFlower Express, Rose City, Texas, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order, as so modified:1.Substitute the following for paragraph 2(c) ofthe recommended Order:"(c) Post at its Rose City, East Orange County,Texas, establishment copies of the attached noticemarked "Appendix." lo Copies of said notice, onforms provided by the Regional Director for Region15, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material."2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBERKENNEDY, dissenting:The Administrative Procedure Act, 5 U.S.C.,§555(b), provides:A person compelled to appear in person be-fore an agency or representative thereof is enti-tled to be accompanied, represented, and ad-vised by counsel ... .A party's right to counsel means the right to the at-torney of his own choice-an attorney who is famil-iar with both the facts and the law of the case. SincetheAdministrativeLaw Judge's denial ofRespondent's motion for continuance deprived Re-spondent of the services of its attorney of choice, Ifind the ruling constitutes an abuse of discretion anddenial of due process. Accordingly, I would remandthis case for a new hearing before a different Admin-istrative Law Judge. FRANKS FLOWER EXPRESSOn October 18, 1974, Respondent sent a telegramto the Regional Director requesting a continuance ofthe hearing herein then scheduled for October 21.Respondent asserted that its counsel, George Dun-can, had developed a staphylococcus infection in hisright inner ear, was under a doctor's care and wouldbe unable to prepare for and attend the hearing. Thedoctor at that time was administering medication toDuncan and had ordered bedrest through October22. Since Duncan was the only attorney in his firmconversant with the facts and legal issues to be devel-oped at the hearing, Respondent urged that the casebe continued until Duncan had recuperated. The Re-gional Director denied the motion.Upon Respondent's oral motion at the outset ofthe hearing on October 21, the Administrative LawJudge granted a 2-day continuance until October 23.However, when the hearing resumed on October 23,a junior member of Duncan's firm, Walter Crawford,appeared "for" Mr. Duncan, "subject to a motion forcontinuance . . . ." Crawford presented a letterfrom Duncan's physician indicating that Duncan'sear infection persisted. The physician's prognosis wasthat Duncan would be unable to work for an addi-tional 4 days. The Administrative Law Judge deniedCrawford's motion for an additional continuance as-serting, "I will not grant you a continuance basedupon the fact that your law firm feels they ought tohave a different lawyer here than yourself."Section 555(b) of the Administrative ProcedureAct, quoted above, means that a party to an adminis-trative proceeding is entitled to representation bycounsel of his own choice. InGreat Lakes Screw Cor-poration v. N.L.R.B.,6the Seventh Circuit found thatthe Board had denied administrative due process to aparty whose attorney had been excluded from thehearing by the Trial Examiner. In discussing section555(b), the court stated:This right to counsel has been interpreted tomean the right to counsel of one's own choice.Backer v. C.I.R.,5Cir.,275 F.2d 141, 144(1961).'Certainly the statutorily provided right to berepresented by counsel of one's own choice isfundamental and has been violated by the un-warranted exclusion of counsel. It is impossibleto soothsay what ill-effects that unwarranted ex-clusion may have had on the petitioner's case.Denying petitioner his chosen counsel may have6409 F.2d 375(1969).7 Id at 380.151had a prejudicially adverse effecton witnessesand inhibited succeeding counsel from fully ad-vancing petitioner's position.It is axiomatic that if the order of the Board isfound to be premised upon an unfair hearingthen such order must be set aside and the caseremanded to the Board for a new hearing.8In a case factually similar to this one,MississippiValleyStructural Steel Company v. N. L. R. B., 9theEighth Circuit found the Board's denial of a motionfor a month's continuance to be erroneous. There,petitioner's attorney became ill and could not repre-sent his client at the hearing. As in the instant case,he was the only attorney in his firm who was familiarwith the facts. Petitioner requested a month's contin-uance in order for its attorney to regain his healthand return to work. When the request was denied,petitioner withdrew from the hearing, since there wasno one in its law firm who could become fully ac-quainted with the case in the time allocated. Afterthe scheduled hearing was held, at which only theBoard presented its evidence, the Trial Examiner is-sued his decision. The court ruled that the Trial Ex-aminer abused his discretion by denying the motionfor continuance since there was no evidence that theshortpostponementwould have prejudiced theBoard or the union opposing petitioner. In the in-stant case, the requested continuance, which wouldhave postponed the hearing approximately 4 days,was an even more reasonable request than themonth's continuance which the Eighth Circuit inMississippi Valley, supra,found to have been warrant-ed.10Contrary tomy colleagues'assertionthatRespondent's failure to allege prejudice in its motionfor continuance "vitiates its due process argument," Iconclude that substitute counsel was not sufficient toprovide Respondent with due process. Without cast-ing any aspersions on the ability of substitute counselCrawford, it is evident from the record that he hadnot been given sufficient advance notice to complete-ly familiarize himself with the case. For example,when the Administrative Law Judge asked himwhether Respondent was standing on the denial, inits answer,of the Charging Party's status as a labororganization,Crawford responded, "Your Honor, ifMr. Duncan denied it, I guess we will have to stand' Id.at 3819 145 F 2d664 (1944)-10 Themajority's statement that "Respondent didnotallege that the fail-ure of Duncan to appear in any way prejudiced Respondent's ability todefend itself at the hearing" constitutes a semantical smokescreen.Respon-dent has alleged throughout this proceeding that failure to grant its motionfor a continuance(baseduponDuncan's inabilityto appear)would consti-tute a denial of administrative due process. In my judgment, there is nomeaningful difference between what my colleagues find Respondent shouldhave alleged,and what Respondent has, in fact, alleged 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDon it." Likewise, when the Administrative Law Judgeasked him if he objected to admission into evidenceof a prior representation case decision in which itwas found that the Charging Party was a labor orga-nization, Crawford answered, "We will stand on Mr.Duncan'sdenial,whatever that means." 11Aftercounsel for the General Counsel offered several ex-hibits into evidence subject to the approval ofRespondent's counsel, Crawford responded, "YourHonor, I'm not familiar with all the documents."When counsel for the General Counsel argued thattheAdministrativeLaw Judge should denyRespondent's motion for a continuance on the basisthat Durel Franks and his drivers had sufficient no-tice and full knowledge of the instant proceeding,Crawford responded, "I don't know about that, YourHonor, I don't know what he knew. All I know isthathe isbroken down in Yuma and thatinforma-tion was made available to me yesterday, I believe,throughMr. Duncan. That's the extent of what Iknow about it." When counsel for the General Coun-sel offered into evidence a letter by Mr. Duncan toMiss CharlotteWhite, cocounsel for the GeneralCounsel, in which Duncan stated that notification ofthe Union's majority status was made by telegram toRespondent, Crawford said, "I would object to that,Your Honor, because I don't know what the facts areon that."In addition to factual matters, Crawford was notas familiar with the law or with Board procedure aswas Duncan. After the General Counsel presentedhis case in chief, Crawford informed the Administra-tive Law Judge, "There's nobody in our law firm whodoes labor work up until today other than Mr. Dun-can." Crawford's unfamiliarity with Board procedureis evidenced by two exchanges with the Administra-tive Law Judge. In the first instance, Crawford want-ed to examine a witness onvoir direconcerning thealleged discriminatee'smotel bill, and admitted,"Your Honor, I'm not thoroughly familiar with theprocedure and perhaps I should wait for cross-exami-nation . . . ." In the second exchange, after Craw-ford offered a cargo manifest into evidence, the Ad-ministrativeLaw Judge asked him, "Mr. Crawford,are you familiar with the rule that requires duplicatecopies to be submitted?" Crawford answered, "No,sir, I am not."In my judgment, it is a denial of due process forthis Board to require a party to be represented at ahearing by an attorney who is not fully conversantwith the facts, the law, and the procedure of theCase. InSmith-Weik Machinery Corporation v. Mur-dockMachine and Engineering Co.,12the Fifth Cir-cuit, through Judge Wisdom, agreed with this posi-tion by holding that the denial of a continuance topermitan ill attorney to return to work was not curedby the use of substitute counsel at the trial. In thatcase,a breach-of-contract action, the counsel forplaintiff became ill and requested an indefinite con-tinuance. The continuance was granted. When thetrialwas set to resume,2 months later, local counselfor defendant advised the court that its principalcounsel wasnow ill with the flu and requested anadditional continuance. Substitute counsel assertedthat he was not adequately prepared to try the case.The court advised counsel that a continuance wouldnot be granted under the circumstances. The FifthCircuit,in reversingthe lower court, held:In Anglo-American law, with trials based onthe adversary system as the best means of arriv-ing at ajust and legal result, the interests of jus-tice inthis case required that both parties berepresented by able counsel well informed onthe facts and the pertinent law. The illness of thedefendant'sprincipalattorneyand localcounsel's relative unfamiliarity with the case tip-ped the scales so heavily in favor of the plaintiffas toeffectually deprive the defendant of itsrightful day in court."I find that here, as inSmith-Weik, supra,Respondentwas deprived of its rightful day in court. 14In my judgment, Respondent's right to due processrequiresa new hearing of this matter in order to pro-vide attorney Duncan the opportunity to cross-exam-inewitnessesand present Respondent's case. Ac-cordingly, I would remand this case for a newhearing before a different Administrative Law Judge.11My colleagues infer from these exchangesthat, ratherthan being unfa-miliar with the case,Crawford merely felt bound byDuncan's position onthe issue although he disagreed with it.This inferenceis,of course, purespeculation.Nowhere inthe record does it appear that Crawford's positiondiffered from Duncan's.12 423 F.2d 842 (1970).131dat 844.141 specificallyreject mycolleagues'attempt to distinguish this case fromSmith-Weik,supra,on the basis that the issues here are"not particularlycomplex."Ido not think that a litigant's right to counsel should hinge upona determinationby thisBoardas to therelativecomplexityof the issuespresented.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice: FRANKS FLOWER EXPRESSWE WILL offer Jeryl W. Davis his job or, if hisjob no longer exists, a substantially equivalentjob.WE WILL restore his seniority and pay him thebackpay he lost because we discharged him.WE WILL NOT unlawfully discharge any of ouremployees for the same reason we dischargedemployee Jeryl W. Davis.WE WILL NOT unlawfully ask our employeeswhether they have signed union authorizationcards.WE WILL NOT unlawfully ask our employeeswho is involved in the Union or who is the lead-er or instigator of the Union.WE WILL NOT unlawfully request employees tosignany document whichsuggeststhat we wantthem to repudiate the Union.WE WILL NOT unlawfully threaten to closedown our business if the Union comes into ourestablishment.WE WILL NOT unlawfully promise our employ-ees that if they will stick with us and not with theUnion they will have a job as long as we are inbusiness.The Act gives all our employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representa-tivesthey chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything whichinterfereswith these rights.All our employees are free to remain, or refrainfrom becoming or remaining, members of a labor or-ganization.FRANKS FLOWEREXPRESSDECISIONSTATEMENT OF THE CASELOWELLGOERLICH,AdministrativeLaw Judge: ThechargefiledbyTransportation Employees Association,a/w District2,MEBA, AMO, AFL-CIO, herein called theUnion,on August 1, 1974, against the Respondent,FranksFlower Express,was served on the Respondent on or aboutthe same date.A complaint and notice of hearing was is-sued on September11, 1974. The complaintcharged thatthe Respondent had committed certain violations of Sec-tion 8(a)(1)of the NationalLaborRelationsAct, asamended,herein referredto as the Act,and had dischargedits employeeJerylW. Davis onJuly 31, 1974, inviolationof Section8(a)(3) of the Act.The Respondent filed a timely answer alleging that it153had discharged Davis for "good cause, due to his havingviolated Respondent's rules and in obtaining money underfalse pretenses."The case came on for trial on October 21, 1974, and wascontinued at the request of the Respondent until October23, 1974, at which time each party was afforded a full op-portunity to be heard, to call, examine and cross-examinewitnesses, to argue orally on the record, and to submit pro-posed findings of fact and conclusions. Evidence was intro-duced after which the Respondent's counsel moved for an-other continuance on the ground that "the drivers involvedare outside the state and that we were not able to get themin here and they are crucial witnesses and I am advised Mr.Franks is broken down in Yuma, Arizona and is unable toget back here, and we feel that their testimonyis essential."Ruling on this motion was held in abeyance and the Re-spondent was granted until November 4, 1974, to submitreasons andaffidavits, if necessary, as to why itscontinu-ance should be granted and it be allowed to offer addition-al evidence. Thereafter the Respondent, within the timeallowed, renewed its motion in written form, appendingtheretoApplication for Deposition. Thereafter a Rulingand Order on Motion for Continuance was entered on No-vember 12, 1974, a part of which read: "Although the Re-spondent was granted time in which to support its request,for an additional continuance, it has failed to show goodcause why its request should be granted. The GeneralCounsel's points are well taken."IT IS ORDERED that the Respondent's Motion forContinuance to take deposition and for a continuance bedenied and that the trial in this case be closed and submit-ted for decision. Briefs may be filed by the parties on orbefore December 16, 1974, which period will afford theRespondent ample time to lodge a direct appeal to theBoard in event it excepts to this ruling."The Respondent and the General Counsel elected to filebriefswithin rule. All briefs have been carefully consid-ered.FINDINGS OFFACT,' CONCLUSIONS,AND REASONS THEREFOR1.THE BUSINESSOF THE RESPONDENTRespondent, a sole proprietorship, with its principal of-fice and place of business located at Rose City, East Or-ange County, Texas is engaged in the commercial transpor-tation of flowers and produce. It has a loading dock at SanCarlos, California.During the preceding 12-month period, a representativeperiod of all times material herein, Respondent derivediThe factsfound herein are basedon the recordas a whole and theobservation of the witnessesThe credibility resolutionsherein have beenderived from a review of the entire testimonialrecord and exhibits,with dueregard forthe logic of probability, the demeanorof the witnesses,and theteachingofN.L R.B. v. Walton Manufacturing Company & Loganville PantsCo,369 U.S. 404, 408 (1962). As to thosewitnessestestifyingin contradic-tion to the findings herein, their testimony has been discredited, either ashaving been in conflictwith the testimony of crediblewitnesses or becauseitwas in and of itselfincredible and unworthy of belief. No testimony hasbeen reviewed and weighed in the light of the entirerecord. No testimonyhas been pretermitted 154DECISIONSOF NATIONALLABOR RELATIONS BOARDrevenues in excess of $50,000 for the shipment of goodsfrom its Louisiana and Texas terminalsdirectlyto pointsoutside the States of Louisiana and Texas.Respondent is, and at all times material herein has been,an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The UnionOrganizationalCampaignand theAllegedViolationsof Section 8(a)(1) of the Act1.At all times material herein Durel Franks was theowner and Ford E. Phillips was the dispatcher of the Re-spondent. Employee Jeryl W. Davis had intermittentlyworked as a truckdriver for the Respondent commencingin 1970; his last tour was from October 1973 until July 31,1974, at which time he was fired. Davis signed a unionsupport card on July 17, 1974. He also solicited employeesfor union support and obtained 11 signed union authoriza-tions. In addition Davis arranged for several employeemeetings with Stanley LaFleur, a union representative.These meetings were held at the FourSeasonsTruck Stopon Route 167 north of Lafayette, Louisiana. While on theroad Davis obtained six employees' signatures to unionsupport cards in Odessa, Texas, and Laredo, New Mexico(sic).He also distributed blank cards to other employeesand "Right to Vote" pamphlets.Thereafter a telegraphic demand for recognition datedJuly 29, 1974, was dispatched to the Company by theUnion and was received by the Respondent (according todispatcher Phillips) prior to the discharge of Davis on July31, 1974. A petition for an election was filed on July 29,1974, in Case 15-RC-9458 and mailed to the Respondenton the same date.On July 30, 1974, while employees Percy J. Hebert andRodney Pisiani were in Franks' office in Beaumont, Texas,Franks asked Pisiani, "What about this union, Rodney?Did you sign a card?" Both employees admitted signingcards and Pisiani said, "Durell, it's because I don't have nohospitalization, that-I signed this card." Franks responded,"Who's involved in this union? Who's the leader?"Pisianianswered that he did not know. Franks then asked theemployees to read a document and commented that theyshould sign it if they wanted to. According to Hebert thedocument disclosed that "if the union should come into thecompany that [Franks] would sell his trucks and close hisbusinessdown." There were 9 or 10signatureson the docu-ment. After the employees signed the paper Franks said,"Now, I didn't make you all sign this paper." 32An election was held onOctober 16, 1974. Challengeswere determina-tive of the results of the election.3On cross-examination Hebert wasshownthe following written lan-guage,Resp.Exh. 2:After the document was signed Franks again asked theemployees who the instigator of the Union was. Pisianianswered that he did not know. Franks replied, "I knowit'sRed.4 Red is the instigator. That's all right. I will firehim for a motel slip I have in my hand." Franks also com-mented, "I don't want the union. I got a million dollars inassets and I can closedown the business and live all rightthe rest of my life." He added that he had "ordered somenew trucks which he was going to cancel."As the persons parted Franks asked the employeeswhether theyweregoing to "stick with him or the union."He saidthat if they "stuck" with him they would have a job"as longas hewas in business."When Franks asked He-bert whathe was goingto do Hebert told him "not toworry about it."On July 31, 1974, Franks "flagged down" employeesRoger Boudreaux and Chester MarcatelnearSpindletopTruck Stop in Vidor, Texas. Franks talked to Marcatelfirst.Franks handed Marcatel a "paper" and asked him tosignit if he desired. Marcatel signed the paper which hesaid "seemslike"Respondent's Exhibit 2 set out above.Franks thanked him for signing it and asked if Boudreauxwould consider signing the paper. Marcatel answered thathe did not know. He also asked Marcatel whether he hadsigneda union card. Marcatel answered affirmatively.Marcatel asked Franks if it were not too late to stop theUnion because it was in Federal hands. Franks replied inthe negative and said that "he had enough money, if hewould go union, that he will shut down the company andthat he had enough money to live the rest of his life with-out the Franks Flower Express."Franks asked Marcatel to "motion" Boudreaux to comeover.Boudreauxresponded and Franks handed him thesame paper.Franks also showed Marcatel a paper with 12or 15 truckers' signatures on it.Boudreaux signed the paper. He heard Franks say thathe "would probably have to lose his flower business if hewent union."Later both Marcatel and Boudreaux were asked by Phil-lips to signsimilardocuments which they did.2.By the interrogations detailed above the RespondentTO ALL EMPLOYEESOF FRANKSPLOWEREXPRESS:Iwill ask you one question-If you had a business that you had workedhard to build up, would you want a union or anyone else to tell youhow to run your business' I'm asking those who did sign and the oneswho did not to vote in favor of not going union. I will not have anyonetelling me how to run my business. And I don't think that any of youknow a trucking company hauling farm products, as we are, being putin a union.We appreciate your consideration.PLEASE DATE:[Followed bylines for signatures.]Hebert testified that he was handed a similar document sometime afterAugust I. 1974, in the Lafayette office by Phillips, who pulled it out of adesk drawer and said,"Iwant you to read this. If you want to sign it, goahead and sign it" Hebert responded,"Gene,Idone signed one before."(Phillips did not contradict this testimony.)After having been shown thedocument,in reference to what the first document contained,Hebert testi-fied, "I'm not sure it was in the document, no. He [Franks] could have saidthat at the time but I'm not sure."Nor was he sure the documents were notthe same.Davis' nickname was "Red " FRANKS FLOWER EXPRESSviolated Section 8(a)(1) of the Act.N.L.R.B. v. Super Toys,Inc.,458 F.2d 180 (C.A. 9, 1972);Hendel ManufacturingCompany, Incorporated,197 NLRB 1093 (1972);Answering,Inc.,215 NLRB No. 118 (1974). The Respondent likewiseviolated Section 8(a)(1) of the Act by Franks' threat toclose down his business if the Union came into his estab-lishment; 5 and by Franks' promise that if employees"stuck" with him rather than the Union they would have ajob as long as he was in business.In respect to Franks'alleged unlawfulness in circulatingthe petition (Resp. Exh. 5) to which he requested employ-ees "of their own free will" to affix their signatures, theRespondent relies on Section 8(c) of the Act as a defense.The Respondent maintains that the petition "is no morethan the right of an employer to speak to his employeesabout the advantages of union organization, and that suchstatement is not coercive." However, it is obvious that therequest to sign the petition was an unlawful query as to theemployees'union affection and the employees'signing, ineffect, registered the employee's repudiation of the Unionand the acknowledgement that Franks was not going tohave a Union or anyone tell him how he was going to runhis business. An employee who would have viewed the pe-tition in any other light would have been a dull employeeindeed.Moreover, if Franks had not intended that anemployee's signature would register his repudiation of theUnion and an acquiescence in Franks' request that those"who did sign" vote "in favor of not going union," thepetitionwould have served little purpose. Indeed, thewords set out above used by Franks while soliciting leavelittle doubt as to the coercive character of his solicitations.Franks' use of the petition in the manner he did constituteda violation of Section 8(a)(1) of the Act. SeePriced-LessDiscountFoods, Inc., d/b/a Payless,157NLRB 1143(1966); enfd. 405 F.2d 67 (C.A. 6, 1968).B. The Dischargeof JerylW. DavisOn July 31, 1974, Jeryl W. (Red) Davis was at Spindle-top Truck Stop in Vidor, Texas,"right out of Beaumont."He phoned the Lafayette terminal and was told by a fe-male employee that he was"to be paid off," and thatFranks wanted to talk with him. Davis contacted Franksby phone and later Franks appeared at Spindletop. Threeother drivers were with Davis.After Franks had talked tothe three drivers he showed a motel ticket datedJuly 15,1974, in the amount of$12.60 to Davis and asked himwhether he had ever seen it. Davis answered, "Yes, I have."Franks said,"Well, it just cost you your job." He furtherremarked that "he don't pay for a motel until the truck wasunloaded."Davis replied that a driver had been with thetruck at the time it was being unloaded. Franks counteredthat "he still didn't pay for motel rooms." Davis was "paidoff right there."The Respondent claimed that a written rule was in effectas follows:s SeeMarshfieldSteelCompany v.N.L.R.B.,324 F.2d 333, 336 (C.A. 8,1963);MasdonIndustries,Inc., 212 NLRB 505 (1974).NOTICE ALL DRIVERS155AGAIN, WE WILL TELL YOU THAT THERE WILL BENO ROOM RENTPAID UNTIL AFTER THE TRUCK IS UNLOADED AND YOUR WAY-BILL IS DATED TO THAT EFFECT.NO ONEWILL MAKE SPECIALARRANGEMENTS TO BE UNLOADED OTHER THAN MYSELF, DU-REL FRANKS, OR GENEPHILLIPS.TRUCKS MUSTBE MANNEDUNTIL UNLOADED.DUREL FRANKSWhile Davis indicated that he hadnever seenthe rule inwriting he said that he had learned from other drivers that"no motel rooms would be paid for by the company untilthe truck was unloaded."On July 14, when Davis incurred the motel bill, his truckhad not been unloaded. The truck was unloaded on July15, 1974.Davis had paid the motel bill. On returning from the run(two drivers were with the truck; Davis was the lead driv-er),which had been to National City, California, Davis onJuly 17, 1974, presented the motel bill with some others forreimbursement to employee Yarborough who approved thebill.Davis told her at the time that "one driver went andunloaded the truck and the other one stayed in the motel."Davis heard nothing further of the incident until July 31,1974.Davis testified that a similar incident occurred onJuly 21, 1974, on which occasion he was also reimbursed.The General Counsel contends that Davis was not termi-nated because of the motel bill incident but because of hisunion activity. The Respondentmaintainsthat the dis-charge was for the reason expressed to Davis by Franksand suggeststhat Davis "obtained such refundunder falsepretenses."As to the charge of false pretenses, which ap-parently was not relied upon by Franks, the credible recordreveals that Davis informed Yarborough before she ap-proved the bill that "one driver went and unloaded thetruck and the other one stayed with the truck." With thisdisclosure there appears to have been no intent on Davis'part to conceal the transaction. Indeed, if there was anerror connected with the reimbursement, Yarborough wasequally at fault, although the record does not disclose thatshe was likewise treated. Moreover,itseemsreasonablethat if the rule were being enforced Yarborough wouldhave disallowed the reimbursement.Various factors support a conclusion that Franks usedthe motel bill incident as a pretext to rid hisbusiness of aunion partisan.Franks, in effecting the discharge, did not accept anyexplanationof the incident from Davis nor did he affordhim anopportunity to return the $12.50. In this respect itseems an unnaturaloccurrence that Franks should havefired a good truckdriver, who had onseveral occasionsbeen rehired, rather than have permitted him to return the$12.50, especially in view of the hearsay character of therule.Moreover, Franks took no actionagainstDavis untilitbecame known-that Davis was a union partisan and theUnion wasseeking bargainingrights.The record in thisrespect isbarren of any explanation for the delay from July17 until July 31, 1974. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the union animus of Franks6and his threatthe day before that he would fire "Red," the "instigator," 7for a motel slip, the Respondent's claim that Davis wasfired for the violation of the rule falls flat and the realmotive stands out like a sore thumb,i.e., to discouragemembership in a labor organization and to interfere withthe right of employees"to self organization and to form,join,or assist labor organizations.""Illegalmotive has been held supported by a combina-tion of factors, such as 'coincidence in union activity anddischarge. . .general bias or hostility toward the union'... variance from the employer's 'normal employmentroutine' . . .and an implausible explanation by the em-ployer for its action. . . ." McGraw-Edison Company v.N.L.R.B.,419 F.2d 67, 75 (C.A. 8, 1969). Thus itis clearthat the credible facts in this case satisfy the criteria forillegalmotive.Accordingly, it is found that by the discharge of Jeryl W.Davis on July 31, 1974, the Respondent violated Section8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section2(5) of the Act.2.TheRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exer-cised herein.3.By interfering with,restraining,and coercing employ-ees in the exerciseof rights guaranteed by Section 7 of theAct, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By unlawfully discharging Jeryl W. Davis on July 31,1974, theRespondent engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It havingbeen found that the Respondent unlawfully discharged Je-rylW. Davis and thereby violatedSection 8(a)(3) and (1)of the Act, it is recommended that the Respondent remedysuch unlawful conduct. It is recommended in accordancewith Board policy 8 that the Respondent offer Jeryl W. Da-vis immediate and full reinstatement to his former positionor, if such position no longer exists,to a substantially6 "[E]very equivocal act that was done may be properlyviewed in the lightof respondent's animus toward theeffortto organize its men."N.L.R.B vHoustonand North Texas Motor Freight Lines, Inc,193 F 2d 393, 398. (C A5, 1951) cert. denied 343 U.S. 934 (1952).7 "[W]here thedischarge in question involvedthe"key"employee in anorganizationaldrive, it may supplyshape and substance to otherwise equi-vocal circumstances."N.L.R.B. v. Davidson RubberCompany, 305 F.2d 166,169 (C.A 1, 1962).8 SeeTheRushtonCompany,158 NLRB 1730, 1731 (1966).equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss ofearningshe may have suffered as a result of thediscrimination against him by payment to him of a sum ofmoney equal to the amount he would have earned from thedate of his discriminatory discharge to the date of an offerof reinstatement,less net earningsduring said period, to becomputed on a quarterly basis in the manner establishedby the Board in F.W.Woolworth Company,90 NLRB 289(1950), and including interest at the rate of 6 percent perannumin themanner setforth inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).Accordingly, upon the basis of the foregoing findings offact,conclusionsof law, and the entire record in this pro-ceeding,and pursuant to Section 10(c) of the Act, it isrecommended that the Board issue the following:ORDERSRespondent Franks Flower Express, its agents, succes-sors, and assigns,and its owner Durel Franks, shall:1.Cease and desist from:(a)Discouragingmembership in Transportation Em-ployeesAssociationa/w District 2,MEBA, AMO,AFL-CIO, or any other labor organization, by unlawfullydiscriminatorily discharging any of its employees or dis-criminating in any other manner with respect to their hireor tenure of employment or any term or condition of em-ployment in violation of Section 8(a)(3) of the Act.(b)Unlawfully interrogating its employees regardingtheir union or concerted activities.(c)Unlawfully requesting its employees to sign any doc-ument whichsuggeststhat it wants employees to repudiatethe Union.(d)Unlawfully threatening to close its business if theUnion comes into its establishment.(e)Unlawfully promising employees that if they stickwith it and not with the Union they will have a job as longas it is in business.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer JerylW. Davis immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, discharging ifnecessary any employees hired to replace him, and makehim whole for any loss of pay that he may have suffered byreason of the Respondent's discrimination against him inaccordance with the recommendations set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.9In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and order,and allobjectionsthereto shall bedeemed waived for all purposes. FRANKS FLOWER EXPRESS157(c)Post at its Rose City, East Orange County, Texas,forRegion 15, after being duly signed by Respondent'sestablishment and its Lafayette, Louisiana terminal, copiesrepresentative, shall be posted by it immediately upon re-of the attached notice marked "Appendix." 10 Copies ofceipt thereof, and be maintained by it for 60 consecutivesaid notice, on forms provided by the Regional Directordays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure that10 In the event that this Order is enforced by a Judgment of a Unitedsaid notices are not altered, defaced, or covered by anyStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderother material.of the National LaborRelations Board" shall read "Posted Pursuant to a(d)Notify the Regional Director for Region 15, in writ-Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelationsBoard."ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.